The opinion of the court was delivered by
Ross, J.
The plaintiff, as an attorney at law, seeks to recover for services in several suits. For several years before October, 1882, he had been the clerk, treasurer and general attorney of the defendant. The suits in which he has charged for services subsequently to that time, arose while he was such general attorney; and those denominated amicable suits, were brought by his advice. In October 1882, by tacit understanding he ceased to be such general attorney. It is found that ‘ ‘ the services of the plaintiff, in the suits named, prior to October, 1882, were all rendered under his. employment as general attorney, but under specific directions from Mr. Brooks, the president of the company. It is not found that such specific directions changed the nature of his employment, nor, that he was ever employed, as a special attorney, in any of the suits. His employment in the suits in which the charges sought to be recovered were made, was therefore that of a general attorney, and when his employment, as general attorney ceased, his employment in the suits, in which his charges are made, also ceased. He could not thereafter properly appear, nor make charges in these suits on the ground of his employment therein. There are strong indications that the plaintiff in October, 1882, so understood it; for, he did not ask to be allowed to recover in a former suit, where they wore recoverable', the first six charges in his present account, which accrued very soon after October, 1882. Nor does he give any reason for not seeking to recover those charges in that suit. Then also, his attachment in his suit of the very stock which the suits in which he has charged, were brought to protect from attachment by his advice, and his retainer in another suit, the legitimate object, and desired result of which was to render the object aimed at by the amicable suits nugatory, cannot well bo *187explained in harmony with an honest belief of further employment in the amicable suits. The discharge of the plaintiff, though tacit, as general attorney, discharged him from further' employment in the suits in which his present charges are made, and so far as his actions speak, he then so understood it.
Nor can the plaintiff recover on the ground of implied assumpsit; that he has performed valuable services for the defendant with the defendant’s knowledge, and without its objection ; for, although upon the findings of the auditor the plaintiff’s services would appear to have been of some value to the defendant, it is also found that, they were performed without the knowledge of any of the agents of the defendant, except its then general attorney, who so far as is shown was without authority, either to employ or discharge him. These views are conclusive against the plaintiff’s right to recover, without considering whether his action, in his own suit, and in accepting a retainer against the defendant in the Langdon suit, one, or both, were so far in conflict with his duty under an employment in the suits in which his charges are made, as to defeat his right to recover.
The judgment of the County Court is reversed, and judgment rendered for the defendant to recover its costs.